Citation Nr: 0126039	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 through 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim for 
entitlement to service connection for residuals of a back 
injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim for VA benefits have been made.

2.  The veteran's service medical records show that he 
sustained a contusion to his abdominal wall in October 1970.

3.  The veteran's service medical records do not reflect that 
he sustained a back injury while in service.


CONCLUSION OF LAW

Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of an 
examination conducted for VA purposes in connection with this 
claim.  Moreover, it appears that the RO has informed the 
veteran, by means of the statement of the case and the 
supplemental statement of the case issued during the course 
of this appeal, of that evidence which would be necessary to 
substantiate the claim and of the applicable law and 
regulations.

The Board notes in May 1998, the veteran stated that he had 
back pain over the years and that several doctors had told 
him that he had arthritis in his back due to a muscle injury 
suffered in service.  At the time of the most recent VA 
examination, however, the veteran indicated that he had not 
received treatment for the back over the prior 30 years.  In 
April 2001, the veteran has indicated that he is receiving 
treatment for his back disability at the Biloxi, Mississippi 
VA Medical Center.  In a statement received in July 2000, the 
veteran indicated that he had received treatment at the 
Biloxi VA Medical Center but that the treatment providers 
would not say his back problem is from an old injury.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The veteran has indicated that 
VA treatment records have no evidence linking his current 
back disability.  He has not specifically identified any 
other medical provider who has rendered any opinion regarding 
the back disability.  The Board finds that VA has satisfied 
its duties to notify and to assist the appellant in this 
case.  Further development and further expending of VA's 
resources is not warranted.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(d) (2001).

The veteran contends he injured his back in October 1970, 
while stationed at Fort Riley, Kansas when the tractor he was 
operating, on grass cutting detail, overturned.  He asserts 
that he was treated at the hospital and released.  He states 
that he has experienced constant pain in his back since this 
incident and now has arthritis in his back.  He submitted two 
lay statements from witnesses to the incident, who also 
attest to his back pain, and a photograph of the incident in 
support of his claim.

The veteran's service medical records reflect that he was 
treated at the Irwin Army Hospital at Fort Riley, for an 
abdominal wall contusion in October 1970.  The record states 
"Details unknown.  LD undetermined; pending investigation."  
The April 1971 separation examination report shows that the 
clinical evaluation of the spine was normal.  At the time of 
the separation examination, the veteran responded "yes" to 
the question of whether he ever had or had now back trouble 
of any kind.  He did not set forth any detailed information 
regarding that response.

In connection with this claim, the RO obtained and associated 
with the claims file the veteran's service personnel records.  
However, there is no report of a line of duty investigation 
regarding this incident included in the veteran's records.  
Those records do not reflect that he suffered a back injury 
during service.

On VA examination in September 1975, the examiner noted that 
the contour of the spine was essentially normal and there was 
no tenderness to fist percussion over the spine, the sacro-
iliac joints or the costovertebral angles.  It was indicated 
that forward, backward and side-to-side bending were carried 
out well within normal limits.  Straight leg raising was 
normal on both sides.  

The veteran underwent a VA spine examination in May 2001.  
The veteran informed the examiner that in 1970, while in the 
service, he overturned a tractor while mowing grass and was 
pinned in the tractor at his waist line.  He reported that 
was examined and x-rayed at the army hospital, advised that 
he had sustained bruises and discharged.  He stated that he 
was off active duty for three months and was discharged on a 
regular discharge in April 1971.  The veteran complained of 
experiencing deep pain at the level of his belt line.  The 
only relief he obtains is when he stands in front of running 
water.  He reported that one or two times per week, over the 
past thirty years he leaves work early because of back pain.  
He started using a cane several years ago.  The veteran 
reported that he has never sought medical treatment for his 
back pain over the past thirty years.  The veteran also 
reported that in January 1970, he jumped off a truck and 
struck the instep of his left foot and has experienced 
discomfort since then.  He stated that he had been flatfooted 
since birth and has been treated with medication, multiple 
inserts, and occasional injections into the left foot.  He 
states that three months ago the pain in his left foot became 
severe and uses a cane to take the weight off his left heel.

On physical examination of the veteran, he veteran was able 
to flex his lumbosacral spine to 85 degrees and extend the 
spine to 20 degrees.  Bilateral lateral bending was 30 
degrees and bilateral lateral rotation was 30 degrees.  
Straight leg raising was positive on the right at 40 degrees 
and on the left at 30 degrees.  There was tenderness at the 
lumbosacral spine at the level of L5-S1.  X-rays taken of the 
lumbosacral spine revealed no evidence of degenerative joint 
or disc disease.  The examiner's findings were as follows:

Upon review of the c-file, I am unable to 
substantiate the patient's low back 
injury and do not have an opinion as to 
what might be causing the patients 
present low back disorder since he 
reports no other injury to his lower 
back.  The condition of his lower back is 
difficult also to ascertain since many of 
the findings are inconsistent.  Almost 
normal range of flexion of his 
lumbosacral spine, but positive straight 
leg raising bilaterally.  There is no 
neurologic deficit of his lower 
extremities suggesting that the patient 
does not have any nerve root compression.  
The intensity of his low back disorder 
can also be questioned on the basis of 
the patients (sic) failing to recall ever 
seeking medical attention over a thirty 
year period, although freely stating that 
twice a week usually he would require to 
go home early because of back discomfort 
from his work.  Therefore I feel it is 
more likely than not that the veterans 
back condition is not related to any 
service related situation.

After a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability.  The 
medical evidence of record does not establish a relationship 
between a current low back disability and an injury the 
veteran sustained in service.  Assuming arguendo, that the 
veteran did injure his back in the October 1970 incident, 
there is no evidence in the claims file establishing that any 
resulting injury was anything other than an acute and 
transitory one, which resolved.  The veteran has submitted 
lay statements indicating that he was involved in a tractor 
accident in service and received medical treatment 
thereafter.  The Board finds that the VA examination report 
must be accorded greater weight than the lay statements.  The 
VA examiner concluded that it is more likely than not that 
the veteran's back condition is not related to any service 
related situation.  Moreover, the medical evidence also 
includes findings shown on VA examination in September 1975 
which do not show the presence of a low back disability.  The 
record show that the veteran made a claim for service 
connection for bilateral pes planus in January 1975 and did 
not mention any back problem at that time.  He did not file a 
claim seeking service connection for this condition until May 
1998, almost thirty years after the incident occurred.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience. Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the veteran has presented his 
statements and statement of lay witnesses regarding his back 
disability, the record does not show that he or the witnesses 
are medical professionals, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship between his current back disability and his 
active service.  Consequently, his testimony and lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Therefore, because the preponderance of the evidence 
demonstrates that his current back disability is not related 
to service, the Board finds that service connection is not 
warranted for a low back disability.


ORDER

The veteran's claim for entitlement to service connection for 
residuals of a back injury is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

